Citation Nr: 1439129	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include degenerative joint disease. 

2.  Entitlement to service connection for a right knee condition, to include degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to August 1981 and from September 1985 to December 1985.  The Veteran also had periods of active duty for training (ACDUTRA), to include January 3, 2005 to February 15, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

Although the Veteran was afforded a VA examination in September 2010, this examination indicated that there was no service medical record evidence of problems with either knee.  

However, the Veteran was treated for left posterior knee pain in November 1985, he was advised to pursue physical therapy if the problem persisted.  On January 25, 2005, the Veteran sought treatment for right knee and lower leg pain, reporting the pain began approximately three weeks prior.  The physician ruled out deep vein thrombosis and diagnosed cellulitis.  Bedrest and elevation of the leg was advised, and the Veteran was given antibiotics.   The Veteran received follow-up treatment in February 2005; antibiotics provided "considerable relief."  Although the Veteran was temporarily excused from duty, by February 8, 2005, he was returned to duty and advised to seek additional treatment if his symptoms persisted or worsened.  In light of the above, another VA examination is warranted.

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment rendered for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should also request any outstanding records from the VAMC and associate them with the claims file.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disabilities.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral knee disability, had its clinical onset during the Veteran's active service or active duty for training or otherwise was related to a documented event or incident of that period of active service?  The examiner should specifically discuss the November 1985 record noting left knee pain and January and February 2005 record reflecting right knee pain.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  After completing the above and any other development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



